FUNDS ESCROW AGREEMENT

This Agreement is dated as of the ___ day of October, 2006 among Securac Corp.,
a Nevada corporation (the "Company"), the Subscribers identified on Schedule A
hereto (each a “Subscriber” and collectively “Subscribers”), and Grushko &
Mittman, P.C. (the "Escrow Agent"):

W I T N E S S E T H:

WHEREAS, the Company and Subscribers have entered into a Subscription Agreement
calling for the sale by the Company to the Subscriber of secured promissory
notes (“Notes”) and Warrants for an aggregate purchase price of up to $5,000,000
in the amounts set forth on Schedule A hereto; and

WHEREAS, the parties hereto require the Company to deliver the Notes and
Warrants against payment therefor, with such Notes, Warrants and the Escrowed
Funds to be delivered to the Escrow Agent, along with the other documents,
instruments and payments hereinafter described, to be held in escrow and
released by the Escrow Agent in accordance with the terms and conditions of this
Agreement; and

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1.      Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Subscription Agreement shall have the meanings given to
such terms in the Subscription Agreement. Whenever used in this Agreement, the
following terms shall have the following respective meanings:

•           "Agreement" means this Agreement and all amendments made hereto and
thereto by written agreement between the parties;

•           “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;

•           “Collateral Agent Agreement” shall have the meaning set forth in
Section 3 of the Subscription Agreement;

•           "Escrowed Payment" means an aggregate cash payment of up to
$5,000,000 which is the Purchase Price;

•           “Finder” shall have the meaning set forth in Section 8(a) of the
Subscription Agreement;

•           “Finder’s Fees” shall have the meaning set forth in Section 8(a) and
Schedule 8 of the Subscription Agreement;

 


--------------------------------------------------------------------------------

 

•     “Finder’s Warrants” shall have the meaning set forth in Section 8(a) and
Schedule 8 to the Subscription Agreement;

•     “Guaranty” shall have the meaning set forth in in Section 3 of the
Subscription Agreement;

•     “Legal Fees” shall have the meaning set forth in Section 8(b) of the
Subscription Agreement;

•     “Legal Opinion” means the original signed legal opinion referred to in
Section 6 of the Subscription Agreement;

•     “Notes” shall have the meaning set forth in Section 1 of the Subscription
Agreement;

•

“Purchase Price” shall mean up to $5,000,000;

•     “Security Agreement” shall have the meaning set forth in Section 3 of the
Subscription Agreement;

•     "Subscription Agreement" means the Subscription Agreement (and the
exhibits and schedules thereto) entered into or to be entered into by the
Company and Subscribers in reference to the sale and purchase of the Notes and
Warrants;

•     “Warrants” shall have the meaning set forth in Section 2 of the
Subscription Agreement;

•     Collectively, the executed Subscription Agreement, Notes, Legal Opinion,
Warrants, Finder’s Warrants, Collateral Agent Agreement, Guaranty and Security
Agreement are referred to as "Company Documents"; and

•     Collectively, the Escrowed Payment and the Subscriber executed
Subscription Agreement, Security Agreement, Guaranty and Collateral Agent
Agreement are referred to as "Subscriber Documents".

1.2.               Entire Agreement. This Agreement along with the Company
Documents and the Subscriber Documents constitute the entire agreement between
the parties hereto pertaining to the Company Documents and Subscriber Documents
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties. There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.

1.3.               Extended Meanings. In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders. The word "person" includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.

1.4.               Waivers and Amendments. This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written

 


--------------------------------------------------------------------------------

instrument signed by all parties, or, in the case of a waiver, by the party
waiving compliance. Except as expressly stated herein, no delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder preclude any other or future exercise of any other
right, power or privilege hereunder.

1.5.               Headings. The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

1.6.               Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction. Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury. The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

1.7.               Specific Enforcement, Consent to Jurisdiction. The Company
and Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity. Subject to Section 1.6 hereof, each of the Company and Subscriber hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

2.1.               Company Deliveries. On or before the Closing Date, the
Company shall deliver the Company Documents to the Escrow Agent.

2.2.               Subscriber Deliveries. On or before the Closing Date, each
Subscriber shall deliver to the Escrow Agent such Subscriber’s portion of the
Purchase Price and the executed Subscription Agreement. The Escrowed Payment
will be delivered pursuant to the following wire transfer instructions:

[Intentionally omitted]

 


--------------------------------------------------------------------------------

 

2.3.               Intention to Create Escrow Over Company Documents and
Subscriber Documents. The Subscriber and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.

2.4.               Escrow Agent to Deliver Company Documents and Subscriber
Documents. The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.

ARTICLE III

RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS

3.1.               Release of Escrow. Subject to the provisions of Section 4.2,
the Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:

(a)              On the Closing Date, the Escrow Agent will simultaneously
release the Company Documents to the Subscriber and release the Subscriber
Documents to the Company except that the Finder’s Fee and Finder’s Warrants will
be released to the Finder, Legal Fees will be released to the Subscriber’s
attorneys, and the Security Agreement, Guaranty and Collateral Agent Agreement
will also be released to the Collateral Agent.

(b)              All funds to be delivered to the Company shall be delivered
pursuant to the wire instructions to be provided in writing by the Company to
the Escrow Agent.

(c) Notwithstanding the above, upon receipt by the Escrow Agent of joint written
instructions ("Joint Instructions") signed by the Company and the Subscriber, it
shall deliver the Company Documents and Subscriber Documents in accordance with
the terms of the Joint Instructions.

(d)              Notwithstanding the above, upon receipt by the Escrow Agent of
a final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a "Court Order"), the Escrow Agent shall deliver the
Company Documents and Subscriber Documents in accordance with the Court Order.
Any Court Order shall be accompanied by an opinion of counsel for the party
presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

3.2.               Acknowledgement of Company and Subscriber; Disputes. The
Company and the Subscriber acknowledge that the only terms and conditions upon
which the Company Documents and Subscriber Documents are to be released are set
forth in Sections 3 and 4 of this Agreement. The Company and the Subscriber
reaffirm their agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Company Documents and Subscriber Documents.
Any dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscriber.

ARTICLE IV

CONCERNING THE ESCROW AGENT

4.1.               Duties and Responsibilities of the Escrow Agent. The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:

 


--------------------------------------------------------------------------------

 

(a)              The Subscriber and Company acknowledge and agree that the
Escrow Agent (i) shall not be responsible for or bound by, and shall not be
required to inquire into whether either the Subscriber or Company is entitled to
receipt of the Company Documents and Subscriber Documents pursuant to, any other
agreement or otherwise; (ii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iii) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.

(b) The Subscriber and Company acknowledge that the Escrow Agent is acting
solely as a stakeholder at their request and that the Escrow Agent shall not be
liable for any action taken by Escrow Agent in good faith and believed by Escrow
Agent to be authorized or within the rights or powers conferred upon Escrow
Agent by this Agreement. The Subscriber and Company, jointly and severally,
agree to indemnify and hold harmless the Escrow Agent and any of Escrow Agent's
partners, employees, agents and representatives for any action taken or omitted
to be taken by Escrow Agent or any of them hereunder, including the fees of
outside counsel and other costs and expenses of defending itself against any
claim or liability under this Agreement, except in the case of gross negligence
or willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement. The Escrow Agent shall owe a duty only to the
Subscriber and Company under this Agreement and to no other person.

(c)              The Subscriber and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.

(d)              The Escrow Agent may at any time resign as Escrow Agent
hereunder by giving five (5) days prior written notice of resignation to the
Subscriber and the Company. Prior to the effective date of the resignation as
specified in such notice, the Subscriber and Company will issue to the Escrow
Agent a Joint Instruction authorizing delivery of the Company Documents and
Subscriber Documents to a substitute Escrow Agent selected by the Subscriber and
Company. If no successor Escrow Agent is named by the Subscriber and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.

(e)              The Escrow Agent does not have and will not have any interest
in the Company Documents and Subscriber Documents, but is serving only as escrow
agent, having only possession thereof. The Escrow Agent shall not be liable for
any loss resulting from the making or retention of any investment in accordance
with this Escrow Agreement.

(f)               This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.

 


--------------------------------------------------------------------------------

 

(g)              The Escrow Agent shall be permitted to act as counsel for the
Subscriber in any dispute as to the disposition of the Company Documents and
Subscriber Documents, in any other dispute between the Subscriber and Company,
whether or not the Escrow Agent is then holding the Company Documents and
Subscriber Documents and continues to act as the Escrow Agent hereunder.

(h)              The provisions of this Section 4.1 shall survive the
resignation of the Escrow Agent or the termination of this Agreement.

4.2.               Dispute Resolution: Judgments. Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:

(a)              If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscriber and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscriber and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement. The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents. The Escrow Agent shall have the right to retain counsel if
it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.

(b)              The Escrow Agent is hereby expressly authorized to comply with
and obey any Court Order. In case the Escrow Agent obeys or complies with a
Court Order, the Escrow Agent shall not be liable to the Subscriber and Company
or to any other person, firm, corporation or entity by reason of such
compliance.

ARTICLE V

GENERAL MATTERS

5.1.               Termination. This escrow shall terminate upon the release of
all of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscriber and Company.

5.2.               Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 


--------------------------------------------------------------------------------

 

(a)

If to the Company, to:

 

Securac Corp.

301 - 14th Street NW, Suite 100

Calgary, Alberta

Canada T2N 2A1

Attn: Terry Allen, CEO

Fax: (403) 234-0301

 

With a copy by telecopier only to:

 

Eilenberg & Krause LLP

11 East 44th Street

New York, New York 10017

Attn: Keith Moskowitz, Esq.

Fax: (212) 986-2399

 

 

(b)

If to the Subscribers, to: the addresses and fax numbers listed on Schedule A
hereto

(c)

If to the Escrow Agent, to:

 

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: 212-697-3575

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

5.3.               Interest. The Escrowed Payment shall not be held in an
interest bearing account nor will interest be payable in connection therewith.
In the event the Escrowed Payment is deposited in an interest bearing account,
each Subscriber shall be entitled to receive its pro rata portion of any accrued
interest thereon, but only if the Escrow Agent receives from such Subscriber the
Subscriber’s United States taxpayer identification number and other requested
information and forms.

5.4.               Assignment; Binding Agreement. Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto. This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

5.5.               Invalidity. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

5.6.               Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so

 


--------------------------------------------------------------------------------

executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission and delivered by facsimile transmission.



 


--------------------------------------------------------------------------------

 

5.7.               Agreement. Each of the undersigned states that he has read
the foregoing Funds Escrow Agreement and understands and agrees to it.

 

SECURAC CORP.

the “Company”

 

 

By:_______________________________________

 

 

Name of Subscriber (Print):

 

__________________________________________

 

 

By:_______________________________________

 

Print Name of Signator:_______________________

 

 

ESCROW AGENT:

 

 

______________________________________

GRUSHKO & MITTMAN, P.C.

 



 


--------------------------------------------------------------------------------

 

SCHEDULE A TO FUNDS ESCROW AGREEMENT

 

 

SUBSCRIBER

PURCHASE PRICE

CLASS A WARRANTS

CLASS B WARRANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 